DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 01/11/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process (e.g. the steps can be performed by a human operator without a machine) and/or method of organizing human activity via commercial interaction (e.g. offering an incentive to perform a commercial activity) without significantly more. As per step 1 examiner recognizes that the system, medium, and method are implemented via computer elements and thus directed to a statutory category.  As per step 2A examiner recognizes that the claims recite a system, medium, or method for granting an incentive to a player in a first game based on registration of a second player for a second different game using a code provided to the first player and therefore not integrated into a practical application.  Examiner recognizes that this recites a system for providing an incentive to perform a market or adverting action which is well-known in the art such as providing a user an incentive for introducing others to a product in order to obtain more potential customers.  This would be directed to a method of organizing human activity.  Examiner further recognizes steps regarding the steps of providing a code, matching the code up with a second player identifier, and the providing the incentive are not additional steps that go beyond the above abstract ideas but are merely steps that are required to further carry out the above mental process.  Specifically the need to identify who should receive an 
Additionally the steps can be performed by a human operator without the need for a computer element to carry out the specific steps since a human administrator could provide the code and instruct the online game to provide an in-game incentive.  Specifically the online game does not carry out the steps of the abstract idea above.  This is similar to offering a customer a cash incentive for introducing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claim 1 to indicate that a first player is provided an introduction code in response to executing the second game but claim 5 indicates a player receives the code while playing the first game.  This occurs at two different points of time and therefore it is unclear how this is supposed to occur.  Clarification is requested.  Applicant cites to paragraph [0035] of the published application for support for this feature however examiner finds that paragraph [0035] is directed to notifying a player of the existence of another game during execution of a first game and not the issuing 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9440149.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same invention regarding a system comprising circuitry configured to notify an existing user of an application of a first game of presence of a second game to promote execution of the second game, a category of the first game being different from a category of the second game, by the existing user; (claim 1, first limitation) and issue an introduction code to be used in an introduction of the second game to a new user of an application of the second game by the existing user; (claim 1, second limitation) and one or more non-transitory computer-readable media configured to store identification information of the existing user, the introduction code issued by the circuitry and identification information of the new user who downloaded the application of the second game in association with each other, (claim 1, third limitation) wherein the circuitry is configured to refer to association information stored in the one or more non-transitory computer-readable media to grant a predetermined incentive in the first game which is being used by the existing user when the new user downloads the application of the second game upon receipt of an introduction from the existing user, (claim 1, fourth limitation).  Therefore the claims are not patentably distinct.  Amended language also reads on the parent claims since the .
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Applicant argues that amended claims and newly filed independent claim overcome the 101 rejection above.  See above regarding newly added language.  Specifically applicant argues that the test to overcome the rejection is met by including computing elements which performs the claimed method or invention.  Examiner notes that first the rejection is not merely directed to a mental process but includes organizing human activity via commercial interaction with specific focus on redeeming an incentive if an individual performs an action.  Applicant’s inclusion of generic computing elements does not provide sufficient elements to provide a practical application since this is no more than carrying out the activity on a generic computer and is still the process of providing an individual an incentive to carry out an activity for financial gain.  In this case the gain being a benefit in a game that is a perceived value.  As per mental steps examiner additionally note that carrying out mental steps on a generic computer does not overcome the test or provide a practical application in the same manner.  Specifically the amended language is no more than known steps carried out in the computing art which perform known mental steps as indicated above.  Therefore the rejection is maintained.
As per the 112 rejection see above.  Specifically examiner does not find support in the cited paragraph [0035] for introduction code since the cited paragraph is related to notification of another game.
As per the double patenting rejection examiner notes that applicant has not addressed the rejection and therefore the rejection is maintained.  Specifically applicant indicates they wish to address the rejection at a later date once other issues are resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/19/2022